Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. This office action is in response to a communication filed on 08/03/22. Claims 1-20 are pending.

Response to Arguments

3.	Applicant's arguments filed on  08/03/22 have been fully considered but they are not persuasive. 

Regarding claim 1, Applicant argues that the cited references alone or in combination do not teach “a hinge brake interfaced with the hinge and operable to selectively lock the hinge to restrict rotation of the first and second housing portions; and a hinge manager interfaced with the one or more thermal sensors and the hinge brake, the hinge manager operable to apply the hinge brake to restrict rotation of the first and second housing portions if the one or more thermal sensors detect a predetermined thermal state”. The examiner disagrees.

As shown in the art rejection below, Kim et al (US 20160132074) teach a hinge brake (102) interfaced with the hinge (102) and operable to restrict rotation of the first and second housing portions(101a, 101b); and a hinge manager interfaced with the one or more thermal sensors (140) and the hinge brake, the hinge manager operable to apply the hinge brake of the first and second housing portions (101a, 101b) if the one or more thermal sensors detect a predetermined thermal state ([0131],  a state that the first body 101a and the second body 101b are folded to each other so that they may center around a hinge 102, [0169],  rotation member 233 includes a first rotation shaft 233a, ([0063], the sensing unit 140  includes a thermal sensor which is  configured to sense the internal information of the mobile terminal). 

Kim et al do not teach a hinge brake interfaced with the hinge and operable to selectively lock the hinge to restrict rotation of the first and second housing portions; and a hinge manager interfaced with the one or more thermal sensors and the hinge brake, the hinge manager operable to apply the hinge brake to restrict rotation of the first and second housing portions if the one or more thermal sensors detect a predetermined thermal state.

Sohn et al (US 20080132286) a hinge brake interfaced with the hinge and operable to selectively lock the hinge to restrict rotation of the first and second housing portions; and a hinge manager interfaced with the one or more thermal sensors and the hinge brake, the hinge manager operable to apply the hinge brake to restrict rotation of the first and second housing portions if the one or more thermal sensors detect a predetermined thermal state ([0051], the hinge module 250 can be implemented with a rotation lock mechanism, and the e first body 100 is provided with the first display 110 and the second display 120).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kim’s mobile terminal 10 with Sohn’s hinge model 250, the use of which helps rapidly switch between multiple operation modes as taught by Sohn et al.

Regarding claim 18, applicant argues that the cited references alone or in combination do not teach “a hinge having a brake the brake selectively engaged to restrict hinge rotation and a controller executing a hinge manager stored in non-transitory memory, the controller interfaced with the brake and the one or more thermal sensors, the hinge manager locking the hinge brake in response to the one or more thermal sensors detecting a first predetermined thermal state”. The examiner disagrees.

As shown in the art rejection below, Kim et al teach a hinge having a brake (102), and a controller executing a hinge manager stored in non-transitory memory (170), the controller (180) interfaced with the brake and the one or more thermal sensors, the hinge manager locking the hinge brake in response to the one or more thermal sensors detecting a first predetermined thermal state ([0131],  a state that the first body 101a and the second body 101b are folded to each other so that they may center around a hinge 102, [0169],  rotation member 233 includes a first rotation shaft 233a, ([0063], the sensing unit 140  includes a thermal sensor which is  configured to sense the internal information of the mobile terminal, [0067] The memory 170 is typically implemented to store data to support various functions, [ 0068] The controller 180 typically functions to control overall operation of the mobile terminal 100,). 

Kim et al do not teach a hinge having a brake the brake selectively engaged to restrict hinge rotation and a controller executing a hinge manager stored in non-transitory memory, the controller interfaced with the brake and the one or more thermal sensors, the hinge manager locking the hinge brake in response to the one or more thermal sensors detecting a first predetermined thermal state.

Sohn et al (US 20080132286) teach a hinge having a brake the brake selectively engaged to restrict hinge rotation and a controller executing a hinge manager stored in non-transitory memory, the controller interfaced with the brake and the one or more thermal sensors, the hinge manager locking the hinge brake in response to the one or more thermal sensors detecting a first predetermined thermal state([0051], the hinge module 250 can be implemented with a rotation lock mechanism, and the e first body 100 is provided with the first display 110 and the second display 120).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kim’s mobile terminal 10 with Sohn’s hinge model 250, the use of which helps rapidly switch between multiple operation modes as taught by Sohn et al.

Applicant further argues the following:

 The Examiner relies on element 102 of Kim as disclosing a brake, however, element 102 is a hinge. An electronic search of Kim confirms that no brake is disclosed. Further, the Examiner in the rejection of Claim 10 admits that Kim fails to disclose in response to a thermal state restricting orientation changes to rotational orientation. Sohn does not even relate to a flexible display. Sohn has two separate displays on two separate housing portions. Sohn uses the rotational orientation of the housings to determine an operational mode and does not suggest braking of a hinge based on thermal conditions. Accordingly, Applicant respectfully requests that the Examiner withdraw the rejection of Claims 1 and 18.

The examiner disagrees. Sohns’ hinge module 250, which can be implemented with a rotation lock mechanism is a functional equivalent to the claimed “brake”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20160132074) in view of Sohn et al (US 20080132286).


Regarding claim 1, Kim et al (US 20160132074) teach an information handling system comprising: first and second housing portions (101a, 101b) (Fig. 2A (101a, 101b), [0131], Fig. 2B, a first body 101a and a second body 101b); a hinge (102) rotationally coupling the first and second housing portions (101a, 101b) to rotate between closed and open positions; ([0131],  a state that the first body 101a and the second body 101b are folded to each other so that they may center around a hinge 102, may be referred to as a “closed (folded) configuration, [0154], may be referred to as a “closed (folded) configuration”, [0169],  rotation member 233 includes a first rotation shaft 233a ) a display (251a, 251b) disposed over the first and second housing portions (101a, 101b) and the hinge (102), the display having a flat (Fig. 2C) configuration in the open position and a folded (Fig. 2B) position configuration in the closed ([0138], the display regions 251a and 251b which are folded by a movement of the hinge unit 102 may be provided in the first body 101a and the second body 101b, respectively); one or more thermal sensors operable to detect a thermal state at the display ([0063], the sensing unit 140  includes a thermal sensor which is  configured to sense the internal information of the mobile terminal).

Kim et al teach a hinge brake (102) interfaced with the hinge (102) and operable to restrict rotation of the first and second housing portions(101a, 101b); and a hinge manager interfaced with the one or more thermal sensors (140) and the hinge brake, the hinge manager operable to apply the hinge brake of the first and second housing portions (101a, 101b) if the one or more thermal sensors detect a predetermined thermal state ([0131],  a state that the first body 101a and the second body 101b are folded to each other so that they may center around a hinge 102, [0169],  rotation member 233 includes a first rotation shaft 233a, ([0063], the sensing unit 140  includes a thermal sensor which is  configured to sense the internal information of the mobile terminal). 

Kim et al do not teach a hinge brake interfaced with the hinge and operable to selectively lock the hinge to restrict rotation of the first and second housing portions; and a hinge manager interfaced with the one or more thermal sensors and the hinge brake, the hinge manager operable to apply the hinge brake to restrict rotation of the first and second housing portions if the one or more thermal sensors detect a predetermined thermal state.

Sohn et al (US 20080132286) a hinge brake interfaced with the hinge and operable to selectively lock the hinge to restrict rotation of the first and second housing portions; and a hinge manager interfaced with the one or more thermal sensors and the hinge brake, the hinge manager operable to apply the hinge brake to restrict rotation of the first and second housing portions if the one or more thermal sensors detect a predetermined thermal state ([0051], the hinge module 250 can be implemented with a rotation lock mechanism, and the e first body 100 is provided with the first display 110 and the second display 120).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kim’s mobile terminal 10 with Sohn’s hinge model 250, the use of which helps rapidly switch between multiple operation modes as taught by Sohn et al.

Regarding claim 18, Kim et al (US 20160132074)  teach a display fold management system comprising (101a, 101b) (Fig. 2A (101a, 101b), [0131], Fig. 2B, a first body 101a and a second body 101b), the hinge (102) having a support side that supports a flexible display in a planar position and a folded position ([0131],  a state that the first body 101a and the second body 101b are folded to each other so that they may center around a hinge 102, may be referred to as a “closed (folded) configuration, [0154], may be referred to as a “closed (folded) configuration”, [0169],  rotation member 233 includes a first rotation shaft 233a ); one or more thermal sensors disposed to measure a thermal state of the flexible display ([0063], the sensing unit 140  includes a thermal sensor which is  configured to sense the internal information of the mobile terminal).; 

Kim et al teach a hinge having a brake (102), and a controller executing a hinge manager stored in non-transitory memory (170), the controller (180) interfaced with the brake and the one or more thermal sensors, the hinge manager locking the hinge brake in response to the one or more thermal sensors detecting a first predetermined thermal state ([0131],  a state that the first body 101a and the second body 101b are folded to each other so that they may center around a hinge 102, [0169],  rotation member 233 includes a first rotation shaft 233a, ([0063], the sensing unit 140  includes a thermal sensor which is  configured to sense the internal information of the mobile terminal, [0067] The memory 170 is typically implemented to store data to support various functions, [ 0068] The controller 180 typically functions to control overall operation of the mobile terminal 100,). 

Kim et al do not teach a hinge having a brake the brake selectively engaged to restrict hinge rotation and a controller executing a hinge manager stored in non-transitory memory, the controller interfaced with the brake and the one or more thermal sensors, the hinge manager locking the hinge brake in response to the one or more thermal sensors detecting a first predetermined thermal state.

Sohn et al (US 20080132286) teach a hinge having a brake the brake selectively engaged to restrict hinge rotation and a controller executing a hinge manager stored in non-transitory memory, the controller interfaced with the brake and the one or more thermal sensors, the hinge manager locking the hinge brake in response to the one or more thermal sensors detecting a first predetermined thermal state([0051], the hinge module 250 can be implemented with a rotation lock mechanism, and the e first body 100 is provided with the first display 110 and the second display 120).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kim’s mobile terminal 10 with Sohn’s hinge model 250, the use of which helps rapidly switch between multiple operation modes as taught by Sohn et al.

6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20160132074) in view of Sohn et al (US 20080132286) further in view of Choi et al (US 20190212785 A1)


Regarding claim 2, Kim et al (as modified by Sohn et al) teach the predetermined thermal state varies ([0063], the sensing unit 140 includes a thermal sensor which is configured to sense the internal information of the mobile terminal).

Kim et al (as modified by Sohn et al) do not teach a hinge position timer operable to track an amount of time that the hinge has a rotational orientation; wherein the predetermined thermal state varies based upon the amount of time.

Choi et al (US 20190212785 A1) teach the following:
 hinge connected to one end of the multi-joint arm and rotatably coupled with the display device about a rotation axis extending in the front-rear direction of the display device, a damper to restrict rotation of the hinge to a certain extent to shorten a rotation time of the hinge when the hinge is rotated [008].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kim’s mobile terminal 10 ( as modified by Sohn et al) with Choi’s rotation of the hinge along with time tracking, the use of which helps provide a hinge device configured to constantly maintain a length of a predetermined portion connecting a first member and a second member despite rotation of the first and second members as taught by Choi et al.
7.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20160132074) in view of Sohn et al (US 20080132286) further in view of Bai et al (US 20210311523).

Regarding claim 7, Kim et al (as modified by Sohn et al) do not teach a first magnet disposed in the first housing portion; and a second magnet disposed in the second housing portion; wherein the hinge manager selectively aligns opposing polarities of the first and second magnets when the first and second housing portions have the closed position for a predetermined time.

Bai et al (US 20210311523) teach the following:

the hinge 14 is a torsion hinge, the magnetic attraction 102 (shown in FIG. 10) between the additional magnets 90 and the opposite polarity magnets 100 may be stronger than the torque 66 applied by the hinge 14 in the opposite direction, and thus urge the hinged component 12 toward the main body 16 of the electronic device 10 [0033].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kim’s mobile terminal 10 (as modified by Sohn et al) with Bai’s opposing polarity magnets, the use of which helps automatically open hinged components of electronic devices as taught by Bai et al.


Regarding claim 8, Kim et al (as modified by Sohn et al) teach the hinge brake provides; and the hinge manager commands based upon the predetermined thermal state ( [0063], the sensing unit 140  includes a thermal sensor which is  configured to sense the internal information of the mobile terminal)¸ [0131],  a state that the first body 101a and the second body 101b are folded to each other so that they may center around a hinge 102).

Kim et al (as modified by Sohn et al) do not teach the hinge brake provides a variable torque at the hinge; and the hinge manager commands a variable torque based upon the predetermined thermal state.

Bai et al (US 20210311523) the following:
The biasing element 30 is illustrated as a torsion spring in FIG. 2, but may include any suitable element that may provide torque to open or close the hinge 14 [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kim’s mobile terminal 10 (as modified by Sohn et al) with Bai’s torque at the hinge, the use of which helps automatically open hinged components of electronic devices as taught by Bai et al.

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20160132074) in view of Schmid et al (US 20180125352).
Regarding claim10, Kim et al (US 20160132074) teach a method for managing information handling system rotational orientation, the method comprising(Fig. 2A (101a, 101b), [0131], Fig. 2B, a first body 101a and a second body 101b:, [0169],  rotation member 233 includes a first rotation shaft 233a) monitoring thermal conditions associated with a display integrated in the information handling system to detect a thermal state ([0063], the sensing unit 140  includes a thermal sensor which is  configured to sense the internal information of the mobile terminal)

Kim et al do not teach and in response to a first predetermined thermal state detected by the monitoring, restricting changes to the rotational orientation.


Schmid et al (US 20180125352) teach the following:

The electronic device can additionally thermal sensors and can be used respect to a rotation of the display screen [0055].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kim’s mobile terminal 10 with Schmid’s thermal sensor with a rotation of the display screen, the use which helps provide an improved method for determining the visual taught as taught by Schmid et al 

9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20160132074) in view of Schmid et al (US 20180125352) further in view of Choi et al (US 20190212785 A1).

Regarding claim 15, Kim et al  ( as modified by Schmid et al ) al teach monitoring rotational orientation during which the rotational orientation is maintained (Fig. 2A (101a, 101b), [0131], Fig. 2B, a first body 101a and a second body 101b:, [0169],  rotation member 233 includes a first rotation shaft 233a; and adjusting thermal conditions associated with the display that determine the first predetermined thermal ([0063], the sensing unit 140  includes a thermal sensor which is  configured to sense the internal information of the mobile terminal .

Kim et al (as modified by Schmid et al)) do not teach monitoring rotational orientation to detect a time during which the rotational orientation is maintained; and adjusting thermal conditions associated with the display that determine the first predetermined thermal state based upon the time.


Choi et al (US 20190212785 A1) teach the following:
 hinge connected to one end of the multi-joint arm and rotatably coupled with the display device about a rotation axis extending in the front-rear direction of the display device, a damper to restrict rotation of the hinge to a certain extent to shorten a rotation time of the hinge when the hinge is rotated [008].

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kim’s mobile terminal 10 ( as modified by Schmid et al ) with Choi’s rotation of the hinge along with time tracking, the use of which helps provide a hinge device configured to constantly maintain a length of a predetermined portion connecting a first member and a second member despite rotation of the first and second members as taught by Choi et al.


10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20160132074) in view of Schmid et al (US 20180125352) further in view of Sohn et al (US 20080132286).
Regarding claim 16, Kim et al (as modified by Schmid et al) do not teach restricting changes to the rotational orientation further comprises locking a hinge of the information handling system at the rotational orientation.
Sohn et al (US 20080132286) restricting changes to the rotational orientation further comprises locking a hinge of the information handling system at the rotational orientation ([0051], the hinge module 250 can be implemented with a rotation lock mechanism, and the e first body 100 is provided with the first display 110 and the second display 120).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kim’s mobile terminal 10 (as modified by Schmid et al) with Sohn’s hinge model 250, the use of which helps rapidly switch between multiple operation modes as taught by Sohn et al.

11.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20160132074) in view of Schmid et al (US 20180125352) further in view of Bai et al (US 20210311523).

Regarding claim 17, Kim (as modified by Schmid et al) do not teach changes to the rotational orientation further comprises increasing torque applied at a hinge of the information handling system, the torque working against rotational movement.

Bai et al (US 20210311523) the following:
The biasing element 30 is illustrated as a torsion spring in FIG. 2, but may include any suitable element that may provide torque to open or close the hinge 14 [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Kim’s mobile terminal 10 (as modified by Schmid et al) with Bai’s torque at the hinge, the use of which helps automatically open hinged components of electronic devices as taught by Bai et al.

Allowable Subject Matter
12.	Claims 3-6, 9, 11-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

13.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art does not teach a heating element disposed proximate the display and operable to direct thermal energy towards the display; wherein the hinge manager applies the heating element to heat the display when the hinge brake restricts rotation due to a low thermal state.

Regarding claim 9, the prior art does not teach “the display comprises a plastic organic light emitting diode display film; the hinge manager comprises an embedded controller interfaced with a central processing unit; and the hinge manager commands the central processing unit to execute heat generating code to direct thermal energy at the display”.
Regarding claim 11, the prior art does no teach in response to the restricting changes to the rotational orientation, generating heat proximate the display; in response to the generating heat, monitoring for a second predetermined thermal state; and in response to the second predetermined thermal state, ceasing the restricting changes to the rotational orientation.

Regarding claim 19, the prior art does not teach a heating element operable to generate thermal energy proximate the flexible display and interfaced with the controller; wherein the hinge manager in response to the first predetermined thermal state commands the heating element to generate thermal energy to achieve a second predetermined thermal state, the hinge manager releasing the hinge brake in response to the second predetermined state.
Regarding claim 20, the prior art does not teach a cooling element operable to remove thermal energy proximate the flexible display and interfaced with the controller; wherein the hinge manager in response to the first predetermined thermal state commands the cooling element to remove thermal energy to achieve a second predetermined thermal state, the hinge manager releasing the hinge brake in response to the second predetermined state.

Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


15.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS I ABDULSELAM whose telephone number is (571)272-7685. The examiner can normally be reached on Monday through Friday from 9:00AM to 5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached at telephone number 571-272-7274. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ABBAS I ABDULSELAM/               Primary Examiner, Art Unit 2623                                                                                                                                                                                         
August 16, 2022